LATTIMORE, Judge.
— Conviction for theft of chickens; punishment, one year in the penitentiary.
Appellant made a motion to quash the indictment. The ground of the motion was that same was indefinite and ambiguous. The exact point was that the indictment used the word “it” in that part of same wherein it was stated that appellant took certain chickens, the same being the corporeal personal property of H, etc., etc., with the intent to appropriate “it” to the use and benefit, etc. The word “it” is a proper word to use in that connection, and refers to the word “property” as an antecedent.
Appellant has three bills of exceptions, the first of which complains of the overruling of his motion to quash the indictment; another because the court’s charge did not give the defendant’s affirmative defenses, none of which appear, and we confess our inability to appraise the bill. The remaining bill complains of the fact that when appellant was on the stand as a witness he was asked if he had not pleaded guilty to theft of certain horse collars. The question was proper as affecting appellant’s credibility, he being a witness in the case. The facts are sufficient.
Finding no error in the record, the judgment is affirmed.

Affirmed.